Exhibit 10.1


SECURITIES PURCHASE AGREEMENT

        THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of the 29th day of September, 2006 (the “Effective Date”) by and
between A4S Security, Inc. a Colorado corporation (the “Company”), and the
investors set forth on Schedule I attached hereto (each, an “Investor” and
collectively, the “Investors”).


RECITAL

        WHEREAS, the Company desires to sell to the Investors, and the Investors
desire to purchase from the Company, (i) an aggregate amount of ____________ of
Convertible Promissory Notes (the “Notes”) which are convertible into
____________ shares of the Company’s Series A Preferred Stock, no par value per
share (the “Preferred Stock”), (ii) ____________ warrants to purchase shares of
the Company’s common stock, no par value per share (the “Common Stock”),
exercisable at $4.75 per share expiring four years from the Closing (as defined
below), (iii) ____________ warrants to purchase shares of Common Stock
exercisable at $4.75 per share expiring 18 months from the Closing and (iv)
____________ warrants to purchase shares of Common Stock exercisable at $9.00
per share whose terms will mirror exactly the Company’s publicly traded warrants
(symbol: “SWATW”), provided that the “SWATW” warrants will not be exercisable
for six months following the Closing (collectively, the “Warrants” and together
with the Notes, the “Securities”).


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

    1.           AUTHORIZATION AND SALE OF SECURITIES.

               1.1        Purchase and Sale of Securities. At the Closing, the
Company shall sell to the Investors, and the Investors shall purchase from the
Company, the Securities, in the denominations set forth on Schedule I for
aggregate proceeds to the Company of $____________ (the “Purchase Price”).

               1.2        Closing. The closing of the purchase and sale of the
Securities (the “Closing”) will take place at the offices of the Company on the
Effective Date, or such other time and location determined by the Company and
the Investors (the “Closing Date”). At the Closing: (i) the Company shall issue
and deliver to the Investors duly executed Notes in the denominations set forth
on Schedule I and in the form attached hereto as Exhibit A; (ii) the Company
shall issue and deliver to the Investors duly executed Warrants in the
denominations set forth on Schedule I and in the forms attached hereto as
Exhibit B; and (iii) each Investor shall pay to the Company the applicable
Purchase Price for the Securities to be purchased by such Investor in the
amounts set forth on Schedule I by wire transfer of same day funds to the
Company.

--------------------------------------------------------------------------------



    2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
hereby makes the following representations and warranties to the Investors as of
the date hereof and as of the Closing Date:

               2.1        Organization and Qualification. The Company is an
entity duly incorporated, validly existing and in good standing under the laws
of the State of Colorado, with the requisite corporate power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
Articles of Incorporation or Bylaws. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or result in (i) a material adverse
effect on the legality, validity or enforceability of this Agreement, the Notes,
the Warrants, the Registration Rights Agreement (as defined below) or the
Certificate of Designation (as defined below) (collectively, the “Transaction
Documents”), (ii) a material adverse effect on the business or financial
condition of the Company or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”). The Company owns 100% of the outstanding capital stock of Vizer Merger
Sub, Inc., a Colorado corporation (the “Merger Sub”). The Merger Sub has no
assets. Except for the Merger Sub, the Company has no direct or indirect
subsidiaries.

               2.2        Authorization; Enforceability. The execution, delivery
and performance by the Company of the Transaction Documents, and the
consummation of the transactions contemplated thereby (including, but not
limited to, the sale and delivery of the Notes and Warrants, and the subsequent
issuance of the Preferred Stock upon conversion of the Notes, the Common Stock
upon conversion of the Preferred Stock and the Common Stock upon exercise of the
Warrants) have been duly authorized, and no additional corporate or stockholder
action is required for the approval thereof (other than the approval of the
Company’s stockholders pursuant to The NASDAQ Stock Market Rule 4350(i) with
respect to the conversion of the Notes into Preferred Stock and the issuance of
the Common Stock into which the Preferred Stock is convertible). The Preferred
Stock underlying the Notes, the Common Stock underlying the Preferred Stock and
the Common Stock underlying the Warrants (collectively, the “Conversion Shares”)
have been duly reserved for issuance by the Company. This Agreement and the
other Transaction Documents have been or, to the extent contemplated hereby or
by the Transaction Documents, will be duly executed and delivered and
constitute, or will constitute (as applicable), the legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with
their terms, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of its
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations thereunder.

2

--------------------------------------------------------------------------------



               2.3        No Conflicts. The execution, delivery and performance
of the Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated thereby do not and will not (i) conflict with
or violate any provision of the Company’s Articles of Incorporation or Bylaws,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) subject to the Company’s obligation to obtain the
approval of the Company’s stockholders pursuant to The NASDAQ Stock Market Rule
4350(i), result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the cases of clauses (ii) and (iii), where such conflict,
default or violation would not have or result in a Material Adverse Effect.

               2.4        Filings, Consents and Approvals. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (a) Form D and applicable state “Blue Sky” filings, (b)
such as have already been obtained or such exemptive filings as are required to
be made under applicable securities laws and (c) filing of an additional listing
application with the Nasdaq Stock Market (which filing has been made prior to
the Closing Date) and the NYSE Arca Exchange, if necessary.

               2.5        Issuance of the Securities. The Securities and the
Conversion Shares are duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than any Liens
created by or imposed on the holders thereof through no action of the Company.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to the Securities and the
Conversion Shares.

               2.6        Capitalization.

                          (a)            The authorized and outstanding
capitalization of the Company is as described in the Company’s Form 10-QSB as
filed with the SEC for the quarter ended June 30, 2006. The Company has not
issued any capital stock since such filing. All shares of the Company’s issued
and outstanding capital stock have been duly authorized, are validly issued and
outstanding, and are fully paid and nonassessable. No securities issued by the
Company from the date of its incorporation to the date hereof were issued in
violation of any statutory or common law preemptive rights. There are no
dividends which have accrued or been declared but are unpaid on the capital
stock of the Company. All taxes required to be paid by the Company in connection
with the issuance and any transfers of the Company’s capital stock have been
paid. All securities of the Company have been issued in all material respects in
accordance with the provisions of all applicable securities and other laws.

3

--------------------------------------------------------------------------------

               (b)            No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Securities and except for employee and director
stock options under the Company’s equity compensation plans and outstanding
warrants to purchase approximately 1,540,000 shares of Common Stock, there are
no outstanding options, warrants, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock (“Common Stock Equivalents”). Other
than the Common Stock Offering currently in process, the issue and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

               2.7        Litigation. There is no action, suit, inquiry, notice
of violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against the Company or any of its properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or result in a Material
Adverse Effect. Neither the Company nor to the Knowledge of the Company, any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. To the Knowledge of the Company, there has
not been and there is not pending or contemplated, any investigation by the
Securities and Exchange Commission involving the Company or any current or
former director or officer of the Company.

               2.8        Labor Relations. No material labor dispute exists or,
to the Knowledge of the Company, is imminent with respect to any of the
employees of the Company which could have or result in a Material Adverse
Effect.

               2.9        Compliance. The Company (i) is not in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body, or (iii) is not or has not been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in the
case of clauses (i) and (iii) as would not have or reasonably be expected to
result in a Material Adverse Effect.

               2.10        Intellectual Property.

4

--------------------------------------------------------------------------------



                          (a)            The Company has the right to use or is
the sole and exclusive owner of all right, title and interest in and to all
foreign and domestic patents, patent rights, trademarks, service marks, trade
names, brands and copyrights (whether or not registered and, if applicable,
including pending applications for registration) owned, used or controlled by
the Company (collectively, the “Rights”) and in and to each material invention,
software, trade secret, technology, product, composition, formula and method of
process used by the Company (the Rights and such other items, the “Intellectual
Property”), and, to the Company’s Knowledge, has the right to use the same, free
and clear of any claim or conflict with the rights of others.

                          (b)            No royalties or fees (license or
otherwise) are payable by the Company to any Person by reason of the ownership
or use of any of the Intellectual Property.

                          (c)            There have been no claims made against
the Company asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to the best of the Company’s Knowledge, there
are no reasonable grounds for any such claims.

                          (d)            The Company has made not any claim of
any violation or infringement by others of its rights in the Intellectual
Property, and to the best of the Company’s Knowledge, no reasonable grounds for
such claims exist.

                          (e)            The Company has not received notice
that it is in conflict with or infringing upon the asserted rights of others in
connection with the Intellectual Property.

    3.           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each Investor,
severally and not jointly, hereby represents and warrants to the Company that:

               3.1        Authorization. The Investor is duly authorized to
execute the Transaction Documents including this Agreement and when executed and
delivered by the Investor, the Transaction Documents will constitute legal,
valid, and binding obligations enforceable against the Investor in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally. The execution, delivery, and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate or other necessary action on the part of the Investor.

                          3.2        Investor Suitability.

                                     (a)            The Securities subscribed
for hereby are being acquired by the Investor for his, her or its own account
and for investment purposes only and not with a view to any resale or
distribution thereof, in whole or in part, to others, and the Investor is not
participating, directly or indirectly, in a distribution of such Securities and
will not take, or cause to be taken, any action that would cause the Investor to
be deemed an “underwriter” of such Securities as defined in Section 2(11) of the
Securities Act of 1933, as amended (the “Act”).

                                     (b)            The Investor acknowledges
that he, she or it has had the opportunity to seek business, financial, and
legal advice as the Investor deems necessary in order to evaluate the merits and
risks of purchasing the Securities.

5

--------------------------------------------------------------------------------



                                     (c)            The Investor has received
and read a copy of the Confidential Private Placement Memorandum of the Company
dated August 16, 2006, as amended.

                                     (d)            The Investor has had an
opportunity to ask questions of, and receive satisfactory answers from,
representatives of the Company concerning the terms and conditions pursuant to
which the offering of the Securities is being made and all material aspects of
the Company and its proposed business, and any request for such information has
been fully complied with to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense.

                                     (e)            The Investor is an
“accredited investor” within the meaning of Rule 501 of the Act.

                                     (f)            The Investor is an investor
who has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Company based
upon (i) the information furnished to him, her or it by the Company; (ii) his,
her or its personal knowledge of the business and affairs of the Company; (iii)
such additional information as he, she or it may have requested and has received
from the Company; and (iv) the independent inquiries and investigations
undertaken by him, her or it.

                                     (g)            No person has given any
information or made any representation not contained in any disclosure documents
referred to above or otherwise provided to the Investor in writing by a person
employed or authorized in writing by the Company. The Investor understands and
agrees that any information or representation not contained therein must not,
and will not, be relied upon and that nothing contained therein should be
construed as legal or tax advice to the Investor.

                                     (h)            No person has made any
direct or indirect representation or warranty of any kind to the Investor with
respect to the economic return which may accrue to the Investor. The Investor
has consulted with his, her or its own advisors with respect to an investment in
the Company.

                                     (i)            All information,
representations and warranties contained herein or otherwise given or made to
the Company by the Investor in any other written statement or document delivered
in connection with the transactions contemplated hereby are correct and complete
as of the date of this Agreement and may be relied upon by the Company, and, if
there should be any material change in such information prior to the Closing
Date, the Investor will immediately furnish such revised or corrected
information to the Company.

    4.           CONDITIONS TO  CLOSING.

               4.1        Payment of Purchase Price. On the Closing Date, the
Investors shall deliver to the Company the Purchase Price in accordance with the
provisions of Section 1 against delivery by the Company of the Securities.

               4.2        Issuance and Delivery of the Notes and the Warrants.
On the Closing Date, the Company shall issue and deliver to the Investors duly
executed Notes and Warrants in the denominations set forth on Schedule I.

6

--------------------------------------------------------------------------------



               4.3        Registration Right Agreement. On the Closing Date, the
Company and the Investors shall execute and deliver the Registration Rights
Agreement in the form attached hereto as Exhibit C(the “Registration Rights
Agreement”).

               4.4        Certificate of Designation. On or prior to the Closing
Date, the Company shall have filed with the Colorado Secretary of State the
Certificate of Designation for the Preferred Stock in the form attached hereto
as Exhibit D (the “Certificate of Designation”).

               4.5        Proceedings and Documents. All actions and other
proceedings in connection with the transactions contemplated at the Closing and
all documents and instruments incident thereto shall be reasonably satisfactory
in form and substance to the Company, the Investors and their respective legal
counsel, and the Company and the Investors shall have received all such
counterpart originals and certified or other copies of such documents as they
may reasonably request.

               4.6        Nasdaq Additional Listing Application Approval. On or
prior to the Closing Date, the Company shall have provided to the Investors
evidence of the filing by the Company with The Nasdaq Stock Market of an
Additional Listing Application with respect to the Conversion Shares issuable
upon exercise of the Warrants.

    5.        ADDITIONAL AGREEMENTS OF THE PARTIES.

               5.1               No Material Non-Public Information. Neither the
Company nor any other Person acting on its behalf has provided the Investor or
its agents or counsel with any information that will constitute material
non-public information following the public announcement of this Closing and the
related Common Stock and Warrant financing. The Company understands and confirms
that each Investor shall be relying on the foregoing representation in effecting
transactions in securities of the Company in accordance with applicable law
following the public announcement of this Closing and the related Common Stock
and Warrant financing.

               5.2        Indemnification.

                          (a)              Company Indemnification. The Company
agrees to indemnify and hold harmless the Investors, their affiliates, each of
their officers, directors, partners, employees and agents and their respective
successors and assigns, from and against any losses, damages, or expenses which
are caused by or arise out of (i) any breach or default in the performance by
the Company of any covenant or agreement made by the Company in this Agreement
or in any of the Transaction Documents; (ii) any breach of warranty or
representation made by the Company in this Agreement or in any of the
Transaction Documents (iii) any and all third party actions, suits, proceedings,
claims, demands, judgments, costs and expenses (including reasonable legal fees
and expenses) incident to any of the foregoing.

                          (b)              Investor Indemnification. Each
Investor, severally and not jointly, agree to indemnify and hold harmless the
Company, its affiliates, each of their officers, directors, employees and agents
and their respective successors and assigns, from and against any losses,
damages, or expenses which are caused by or arise out of (A) any breach or
default in the performance by the Investor of any covenant or agreement made by
the Investor in this Agreement or in any of the Transaction Documents; (B) any
breach of warranty or representation made by the Investor in this Agreement or
in any of the Transaction Documents; and (C) any and all third party actions,
suits, proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

7

--------------------------------------------------------------------------------



    6.        MISCELLANEOUS.

               6.1        Survival of Representations and Warranties. The
representations, warranties of the Company and the Investors contained in or
made pursuant to this Agreement shall survive the Closing Date for a period of
one year.

               6.2        Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Investor. Any
Investor may assign any or all of its rights under this Agreement to any Person
to whom such Investor assigns or transfers any Securities or Conversion Shares,
provided such transferee agrees in writing to be bound, with respect to the
transferred Securities or Conversion Shares, by the provisions hereof that apply
to the “Investors”.

               6.3        Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Colorado without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Colorado or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Colorado.

               6.4        Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

               6.5        Headings. The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

               6.6        Notices. Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon personal delivery to the party to be notified
or upon deposit with the United States Post Office, by registered or certified
mail, postage prepaid and addressed as follows:

8

--------------------------------------------------------------------------------



If to the Investors, at:

If to the Company, at:
                           
                           
                           

                           

                           
                           
                           
                            The addresses set forth on Schedule I.

A4S Security, Inc.
489 N. Denver Avenue
Loveland, CO 80537
Attn: Gregory Pusey, Chairman

with a copy to:

Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attn: Adam J. Agron


or at such other address as any Investor or the Company may designate by giving
10 days advance written notice to all other parties.

               6.7        No Finder’s Fees. Except for the fee payable to
placement agents as disclosed by the Company, each party represents that it
neither is nor will be obligated for any finder’s or broker’s fee or commission
in connection with this transaction. The Investors agree to indemnify and to
hold harmless the Company from any liability for any commission or compensation
in the nature of a finders’ or broker’s fee (and any asserted liability) for
which the Investors or any of their officers, partners, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Investors from any liability for any commission or compensation in
the nature of a finders’ or broker’s fee (and any asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

               6.8        Attorneys’ Fees. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

               6.9        Costs and Expenses. Each party to this Agreement shall
be responsible for its own fees and expenses in connection with this
transaction; provided, however, that the Company shall reimburse Vision
Opportunity Master Fund, Ltd. for its due diligence and legal fees in an
aggregate amount not to exceed $20,000.

               6.10        Amendments and Waivers. Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of (i) the Company and (ii)
Investors holding a majority of the principal amount of all outstanding Notes.

               6.11        Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

9

--------------------------------------------------------------------------------



               6.12        Entire Agreement. This Agreement, together with all
exhibits and schedules hereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

               6.13        Further Assurances. From and after the date of this
Agreement, upon the request of a majority of the Investors or the Company, the
Company and the Investors shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

               6.14        Defined Terms. The following terms shall have the
following assigned meanings:

                                     (a)            “Knowledge”, with respect to
the Company, means the actual knowledge of any director or executive officer of
the Company without the requirement for inquiry or investigation.

                                     (b)            “Lien” means a lien, charge,
security interest, encumbrance, right of first refusal or other restriction,
except for a lien for current taxes not yet due and payable and a minor
imperfection of title, if any, not material in nature or amount and not
materially detracting from the value or impairing the use of the property
subject thereto or impairing the operations or proposed operations of the
Company.

                                     (c)            “Person” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.

               6.15        Mutual Drafting. This Agreement is the result of the
joint efforts of the Company and the Investors, and each provision hereof has
been subject to the mutual consultation, negotiation and agreement of the
parties and there shall be no construction against any party based on any
presumption of that party’s involvement in the drafting thereof.



[signature page follows]







10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Securities
Purchase Agreement as of the Effective Date.

THE COMPANY:

A4S SECURITY, INC.


By: ___________________________________
         Gregory Pusey
         Chairman



INVESTORS:


VISION OPPORTUNITY MASTER FUND, LTD.


By:_________________________________________
Name:
Title:

_________________________________________
Name:


_________________________________________
Name:


_________________________________________
Name:



11

--------------------------------------------------------------------------------




SCHEDULE I

Investor names, addresses and Securities purchased

Note

--------------------------------------------------------------------------------

"A"

--------------------------------------------------------------------------------

Warrants
"B"

--------------------------------------------------------------------------------

SWATW

--------------------------------------------------------------------------------

Vision Opportunity Master Fund, Ltd.     $ 2,268,000    648,000    648,000  
 648,000   20 W. 55th St., 5th Floor   New York, NY 10019   Fax: 212.867.1416  
    The Don and Verla Yager Trust   $ 12,500    3,500    3,500    3,500   Jill
Pusey   $ 49,000    14,000    14,000    3,500   Gregory Pusey   $ 49,000  
 14,000    14,000    3,500   Christopher Pusey   $ 12,500    3,500    3,500  
 3,500   Jill Pusey CF Jacqueline Pusey   $ 12,500    3,500    3,500    3,500  
106 South University Blvd., Unit 14   Denver, CO 80209       Weinberger-Vermut
Living Trust   $ 24,500    7,000    7,000    7,000   C\O: Thomas R Weinberger,
TTEE   229 North Saltair Ave   Los Angeles, CA 90049       James L. Cruce   $
24,500    7,000    7,000    7,000   4675 Ponderosa Trail   Littleton, CO 80125  


--------------------------------------------------------------------------------




EXHIBIT A

Promissory Note











--------------------------------------------------------------------------------




EXHIBIT B

Common Stock Purchase Warrants










--------------------------------------------------------------------------------




EXHIBIT C

Registration Rights Agreement













--------------------------------------------------------------------------------




EXHIBIT D

Certificate of Designation











